DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darle M. Short (Reg. No. 29,213) on 08/18/2022.
Claims 1, 5-6, and 8 of the application has been amended as follows: 
1.	(Currently Amended)  A coil device comprising 
	a core member having a winding core and a flange,
	a wire wound around the winding core,
	a terminal electrode provided to the flange and connected with a lead of the wire, in which 
	the terminal electrode is a preformed metal board member, 
	an easy bonding layer is formed in a stripe form to a surface of the terminal electrode connected with the lead,
	the terminal electrode includes, in order, a substrate, an underlayer and at least one layer above the underlayer, and
	the underlayer is exposed to an outermost surface of the terminal electrode.
Please cancel claim 5.
6.	(Currently Amended) a coil device comprising 
	a core member having a winding core and a flange,
	a wire wound around the winding core, and
	a terminal electrode provided to the flange and connected with a lead of the wire, in which
	the terminal electrode is directly formed to a flat and smooth outer surface of the flange, 
	a stripe form laser mark is formed to a surface of the terminal electrode connected with the 
the terminal electrode includes, in order, a substrate, an underlayer and at least one layer above the underlayer, and
	the underlayer is exposed to an outermost surface of the terminal electrode.
8.	(Currently Amended)  An electronic component comprising:
	an element body having a wire lead extending towards outside, and
	a terminal electrode provided to an outer face of the element body, in which
	the terminal electrode comprises a preformed metal board member,
	an easy bonding layer is formed in a stripe form to a surface of the terminal electrode connected with the 
	the terminal electrode includes, in order, a substrate, an underlayer and at least one layer above the underlayer, and
	the underlayer is exposed to an outermost surface of the terminal electrode.

Allowable Subject Matter
Claims 1-4, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil device comprising a terminal is a preformed metal board member, an easy bonding layer is formed in a stripe form to a surface of the terminal electrode connected with the lead, the terminal electrode includes, in order, a substrate, an underlayer and at least one layer above the underlayer, and the underlayer is exposed to an outermost surface of the terminal electrode.
Claim 6 recites, inter alia, a coil device comprising a terminal electrode directly formed to a flat and smooth outer surface of the flange, a stripe form laser mark is formed to a surface of the terminal electrode connected with the lead, the terminal electrode includes, in order, a substrate, an underlayer and at least one layer above the underlayer, and	the underlayer is exposed to an outermost surface of the terminal electrode.
Claim 8 recites, inter alia, an electronic component comprising: a terminal electrode comprises a preformed metal board member, an easy bonding layer is formed in a stripe form to a surface of the terminal electrode connected with the lead, the terminal electrode includes, in order, a substrate, an underlayer and at least one layer above the underlayer, and the underlayer is exposed to an outermost surface of the terminal electrode.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837